Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 02/25/2021, with respect to the rejection of claims 1, 3-6, 8-20 have been fully considered and are persuasive.  The rejection of claims 1, 3-6, and 8-20 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Representative Richard LaCava on 03/23/2021.
The application has been amended as follows: 
 1.  (Previously presented)  A ceramic electronic component comprising: 	a plurality of ceramic layers which are stacked together; and an internal conductor layer disposed between two adjacent ceramic layers among the plurality of ceramic layers, wherein a ceramic layer among the plurality of ceramic layers that is adjacent to the internal conductor layer contains a plurality of pores, wherein each of the plurality of pores are each inside a shell layer, and wherein a resin is present inside the plurality of pores.
 2.  (Canceled)
3.  (Previously presented)  The ceramic electronic component according to Claim 1, wherein the shell layer is formed of an inorganic substance.
2.
5.  (Original)  The ceramic electronic component according to Claim 3, wherein the inorganic substance is at least one selected from the group consisting of SiO2, Al2O3, ZrO2, TiO2, and MgO.
6.  (Original)  The ceramic electronic component according to Claim 3, wherein the shell layer has a thickness of 0.03 [Symbol font/0x6D]m to 0.5 [Symbol font/0x6D]m.
7.  (Canceled)  
8.  (Original)  The ceramic electronic component according to Claim 1, wherein the ceramic layer among the plurality of ceramic layers that is adjacent to the internal conductor layer has a porosity of 10% to 45%.
9.  (Original)  The ceramic electronic component according to Claim 8, wherein the porosity is 30% to 40%.
10.  (Original)  The ceramic electronic component according to Claim 1, wherein the ceramic layer contains a glass component.
11.  (Original)  The ceramic electronic component according to Claim 10, wherein the glass component does not contain boron.
12.  (Original)  The ceramic electronic component according to Claim 10, wherein the glass component has a softening point of 800°C to 950°C.
13.  (Original)  The ceramic electronic component according to Claim 10, wherein the glass component has a softening point of 830°C to 930°C.
14.  (Original)  The ceramic electronic component according to Claim 10, wherein the glass component contains, as main components thereof, 47% to 67% by weight of SiO2, 21% to 41% by weight of BaO, and 10% to 18% by weight of Al2O3.
so as to produce a plurality of ceramic layers which are stacked together, and the internal conductor layer is between two adjacent ceramic layers among the plurality of ceramic layers, wherein a ceramic layer among the plurality of ceramic layers that is adjacent to the internal conductor layer contains a plurality of pores, wherein each of the plurality of pores are each inside the shell layer, and wherein a resin is present inside the plurality of pores.
16.  (Withdrawn)  The method for manufacturing a ceramic electronic component according to Claim 15, wherein the inorganic substance is at least one selected from the group consisting of SiO2, Al2O3, ZrO2, TiO2, and MgO.
17.  (Withdrawn)  The method for manufacturing a ceramic electronic component according to Claim 15, wherein the shell layer has a thickness of 0.03 [Symbol font/0x6D]m to 0.5 [Symbol font/0x6D]m.
18.  (Withdrawn)  The method for manufacturing a ceramic electronic component according to Claim 15, wherein the resin bead contains at least one selected from acrylic resins, divinylbenzene resins, and polyimide resins.
19.  (Withdrawn)  The method for manufacturing a ceramic electronic component according to Claim 15, wherein the ceramic powder contains a glass component.

Election/Restrictions
Claims 1, 3-6, and 8-14 are allowable. The restriction requirement of Group II, as set forth in the Office action mailed on 05/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 15-20, directed to a method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or NONSTATUTRY double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1, 3-6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A ceramic electronic component comprising: a plurality of ceramic layers which are stacked together; and an internal conductor layer disposed between two adjacent ceramic layers among the wherein each of the plurality of pores are each inside a shell layer, and wherein a resin is present inside the plurality of pores.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein each of the plurality of pores are each inside a shell layer, and wherein a resin is present inside the plurality of pores” in combination with the other claim limitations. 
Regarding independent claim 15, the prior art fails to teach or suggest, alone or in combination:
A method for manufacturing a ceramic electronic component, the method comprising: mixing a ceramic powder, a pore-forming agent, a binder, a plasticizer, and a solvent to form a slurry, wherein the pore-forming agent has a core-shell structure including a core portion made of a resin bead which is not dissolved in the solvent and a shell layer which covers the circumference of the core portion and is formed of an inorganic substance; producing a green sheet from the slurry; forming an internal conductor layer having a conductive pattern on the green sheet; obtaining a green multilayer body by stacking and pressure-bonding a plurality of green sheets including the green sheet having the internal conductor layer formed thereon; and firing the green multilayer body so as to produce a plurality of ceramic layers which are stacked together, and the internal conductor layer is between two adjacent ceramic layers among the plurality of ceramic layers, wherein a ceramic layer among the plurality of ceramic layers that is adjacent to the internal conductor layer contains a plurality of pores, wherein each of the plurality of pores are each inside the shell layer, and wherein a resin is present inside the plurality of pores.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein each of the plurality of pores are each inside a shell layer, and wherein a resin is present inside the plurality of pores” in combination with the other claim limitations.

Cited Prior Art
KAMEZAKI et al (JP 04290492 A) teaches relevant art in Fig. 1.
Kato et al (US 2015/0311001) teaches relevant art in Fig. 3. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848